DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination as filed on 23 JUN 2022. 
Amendments to claims 1, 8, 9, 13-15 are entered and considered. 
Claims 3-7, 10-12 have been previously canceled, and claims 16-18 have been added. 
As such claims 1, 2, 8, 9, 13-15 are pending and examined.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-165940, filed on September 5th, 2018. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. Accordingly, the current claims are being examined according to the earliest effective filing date, August 30th, 2019. An earlier effective filing date of September 5th, 2018 may be granted upon receipt of a certified English translation. 	The Examiner notes, while the claims have been examined according to the earliest effective filing date of August 30th, 2019, in the effort of compact prosecution, all prior art references cited below have an effective filing date earlier than September 5th, 2018.

Claim Objections
Claims 1, 8, 9, recite “towards which each display faces, the number of pedestrians towards which each display apparatus faces having been counted over a predetermined period of time…” The term “faces” appears at least in view of the specification to be a term of relativity that is not properly limited in the claim language. [049] of the specification discloses that display apparatuses “face outward.” However, various paragraphs including [051, 052] for example, disclose that the display is on the “side” or other static location of a vehicle. [059] discloses that when pedestrians are around at all, a “side” is used to display the advertisement, and [0120, 0126] discloses that based on the direction of travel and presumed pedestrians a side or part of the vehicle is chosen for display. However, each of these sections of disclosures teach that the display has already been selected for display, then subsequently the pedestrians visible are counted. This is contrast to the claims, which state that the number of pedestrians present instead governs the initial presentation or display screen choice. Examiner is unclear in which order the progression is to take place – if number of pedestrians governs selection, or if selection is made based on presumed or inferred pedestrians. Examiner has interpreted the limitation in the manner most favorable to Applicant – i.e. that pedestrian count governs the selection of display, however, correction is suggested in the interest of compact prosecution. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable Brubaker et al. (US 9,183,572 B2), hereinafter Brubaker, in view of Beaven et al. (US 9,785,632 B1), hereinafter Beaven, further in view of Costa (US 20180053215 A1). 

As per claim 1, 8, 9:
Brubaker discloses an information processing apparatus comprising a controller configured to execute the processing of,  the information processing method executed by an information processing apparatus, the method comprising the steps of, and the non-transitory computer readable storing medium recording a computer program for causing a computer to perform a method comprising:
	acquiring information relating to the environment around a vehicle that is capable of outputting an advertisement by a plurality of outwardly facing display apparatuses provided at different positions, the information relating to the environment being received from at least one sensor ([Col. 50, lines 33-42] “FIG. 17 is a block diagram depicting electronic vehicle packages for the present invention. With respect to land-based vehicles, New Vehicle Production is represented at 650, and Pre Existing Vehicles are represented at 655. Inside each New Production Vehicle is an electronics package 660, which has been incorporated into the vehicle's complement of electronics. Also standard is an external video display 760, shown in the embodiment as a rear-facing configuration, intended for viewing by a following vehicle, although side panel or frontal viewing is anticipated” [Col. 22, lines 60-65] “The electronics package will include, on each vehicle, an antenna to receive such signals, a motion sensor to measure the speed of the receiving vehicle, a rear-looking proximity sensor to measure the closing speeds of any following vehicle(s), and a decoder to process the signals transmitted from such vehicles.” [Col. 52, lines 25-31] “queued content is checked against the on-board speed/motion sensor 774 and the on-board proximity sensor 770, which establishes a vehicle range signal 772, necessary to calculate the proximity and the relative positions and closing speeds between a viewed and a viewing vehicle.”), and 	including information about a state of distribution of pedestrians in the vicinity of the vehicle acquired using the at least one sensor, the information about the state of the distribution of pedestrians ([[Col. 68, lines 47-49] “Proximity sensors on board each vehicle could activate such ads as pedestrians approached and passed behind them. These displays can also easily be targeted by proximity” [Col. 77, lines 57-67], [FIG. 33] “Vehicle A, which is presenting requested hyper-relevant content to vehicle B behind it. Note the angular spread indicated at 1735. This lateral spread controlled by the previously mentioned technologies prevents the occupants of surrounding vehicles D, G, or H from seeing what is being displayed on the rear-facing surfaces of Vehicle A. Vehicle D's exposure is blocked by vehicle B, as shown by dimension 1740. If Vehicle B were not in close proximity to Vehicle A, this condition would be detected by Vehicle A's proximity sensor 770, and the system would prevent the queuing of highly personal hyper-relevant content.”);	selecting a display apparatus to which the advertisement is to be output from among the plurality of display apparatuses based on the information relating to the environment received from the at least one sensor ([Col. 68, lines 33-49] “[display] commercial advertising in large indoor and outdoor parking lots and structures by using the rear surfaces of parked cars”, “Proximity sensors on board each vehicle could activate such ads as pedestrians approached and passed behind them. These displays can also easily be targeted by proximity” [Col. 25, lines 50-55] “It is another object of the present invention to enable the display of advertising and sponsored content on the exterior surfaces of moving objects when such objects are parked or are non-moving and that such content be related to the immediate surroundings and/or be controlled by the presence of both pedestrians and handheld electronic devices.” [Col. 50, lines 39-43] “Also standard is an external video display 760, shown in the embodiment as a rear-facing configuration, intended for viewing by a following vehicle, although side panel or frontal viewing is anticipated. Video imagery 764 is viewable by the occupants of a following (viewing) moving object.” [Col. 55, lines 17-22] “Such displays would most likely be placed on the rear facing Executive SUV surfaces so they can be easily viewed by vehicles following. They could also be placed on the sides of the Executive SUV so they can be easily seen by pedestrians on sidewalks or by the occupants of other vehicles moving in parallel traffic lanes”); and 	outputting the advertisement to the selected display apparatus ([Col. 52, lines 26-34] “queued content is checked against the on-board speed/motion sensor 774 and the on-board proximity sensor 770, which establishes a vehicle range signal 772, necessary to calculate the proximity and the relative positions and closing speeds between a viewed and a viewing vehicle. When previously established delivery criteria are met (content, time, place, speed, position, priorities, and previous deliveries), the selected content is released to display drivers 762 and to audio transmitter 725.” [Col. 68, lines 47-49] “Proximity sensors on board each vehicle could activate such ads as pedestrians approached and passed behind them. These displays can also easily be targeted by proximity”). 
	While Brubaker discloses a dynamic vehicular advertisement system capable of detecting pedestrians and/or vehicles in proximity to the advertising vehicle, Brubaker fails to disclose detecting a number of pedestrians and/or vehicles. Beaven discloses the following:
	acquiring information relating to the environment around a [display] that is capable of outputting an advertisement by a plurality of outwardly facing display [apparatus sections] provided at different positions, the information relating to the environment being received from at least one sensor ([Col. 3, lines 54-59] “The terms “smart sign,” dynamic-translation smart sign,” “electronic display sign,” or “sign” refer to a display device that can detect mobile devices that are in a close proximity to the device and dynamically change the content being displayed on the device based on a preferred language or other characteristics of the detected mobile devices” [Col. 4, lines 11-21], [FIG. 1] “Examples of content can include, but are not limited to, advertisements”, “FIG. 1 illustrates a context diagram of an environment that utilizes a plurality of dynamic-translation smart signs to provide real-time translations of content that is being displayed on those smart signs in accordance with embodiments described herein. Environment 100 includes a real-time translation server 124 and one or more dynamic-translation smart signs 102a-102c.” [Col. 8, lines 40-44] “smart sign 102 can determine if a mobile device 108 is within the proximity area 302 by employing one or more directional proximity detectors or sensors to determine a location of the mobile device 108 relative to the smart sign 102” [Col. 12, lines 16-23] “the field-of-view area 304 may be logically separated into multiple portions or sections. As illustrated, the field-of-view area 304 is separated into lateral field-of-view-area sections 304a and 304b. In this example, the field-of-view-area section 304a is on the right-side of the smart sign 102 and the field-of-view-area section 304b is on the left-side of the smart sign 102, from the perspective of the users viewing the smart sign 102.” See also [Col. 8, line 64]), and 	including information about a state of distribution of pedestrians in the vicinity of the [display] acquired using the at least one sensor, the information about the state of the distribution of pedestrians including a number of the pedestrians and a position of the pedestrians towards which each display faces, the number of the pedestrians towards which each display apparatus faces having been counted over a predetermined period of time ([Col. 8, lines 40-47], [FIG. 3A] “the smart sign 102 can determine if a mobile device 108 is within the proximity area 302 by employing one or more directional proximity detectors or sensors to determine a location of the mobile device 108 relative to the smart sign 102. In some embodiments, the relative location of each mobile device may be a radial angle or other coordinate system directions that have a corresponding graphical display location.” [Col. 10, lines 7-12] “the smart sign 102 can determine if a mobile device 108 is within the proximity area 302 by employing one or more directional proximity detectors or sensors to determine a location of the mobile device 108 relative to the smart sign 102. In some embodiments, the relative location of each mobile device [pedestrian distribution] may be a radial angle or other coordinate system directions that have a corresponding graphical display location”  [at fig 3E and Col. 14] “In various embodiments, the dynamic-translation smart sign 102 may continuously utilize a specific pattern or arrangement of field-of-view-area sections, such as illustrated in FIGS. 3B-3F. In some embodiments, the field-of-view-area sections may change based on the number of mobile devices that enter the sections over time. For example, if no mobile devices enter a particular section over a one week period… dynamic-translation smart sign may adjust the field-of-view-area sections to remove that section or merge it with one or more other sections. The modifications to the various sections may be made in an attempt to balance the number of mobile devices for each section over a given period of time, which can provide a more uniform and attractive display when multiple languages are being displayed.” “In yet other embodiments, the number and arrangement of field-of-view-area sections may be determined or modified based on the number or location of mobile devices that are in the proximity area, which may take into account all mobile devices in the proximity area or only those mobile devices in the proximity area but are net yet in the field-of-view area.”); 	selecting a [section of the] display apparatus to which the advertisement is to be output from among the plurality of display [apparatus sections] based on the information relating to the environment received from the at least one sensor ([Col. 12, lines 24-31] “each field-of-view-area section may be associated with a display position on the smart sign 102 so that the rendered content is closer to users in that section. As illustrated, the field-of-view-area section 304a is associated with a right side 310a of the smart sign 102 and the field-of-view-area section 304b is associated with a left side 310b of the smart sign 102, from the perspective of the users viewing the smart sign 102.” [Col. 13, lines 17-34] “Each mobile device in the field-of-view area 304 may be assigned a field-of-view-area section based on their actual locations relative to the smart sign 102 or based on the distance the mobile device is away from the smart sign regardless of their actual location. For example, mobile devices 108a is located in and assigned to the field-of-view-area section 304c and mobile device 108c is located in and assigned to the field-of-view-area section 304d. If the preferred language of the user of the mobile devices 108a is French and the preferred language of the user of the mobile device 108c is Italian, then the French translated content should be displayed larger or at the top of the display screen of the smart sign 102 and the Italian translated content should be displayed smaller or at the bottom of the display screen of the smart sign 102. In this way, the users of the mobile devices 108a and 108c can more easily view the translated content based on how far away from the smart sign they are.”); and 	outputting the advertisement to the selected display apparatus [section] ([Col. 4, lines 46-60] “smart signs 102 may also determine a location of each mobile device 108. For example, dynamic-translation smart sign 102a determines the location of mobile devices 108a relative to dynamic translation smart sign 102a, dynamic-translation smart sign 102b determines the location of mobile devices 108b relative to dynamic translation smart sign 102b, and dynamic-translation smart sign 102c determines the location of mobile devices 108c relative to dynamic translation smart sign 102c. Each dynamic-translation smart sign 102 utilizes this location information to modify one or more visual characteristics of the translated content, including, but not limited to determining a graphical display position or size to render the translated content for the corresponding mobile devices 108.”)
	Brubaker and Beaven are analogous references, as both relate to methods of dynamic advertising. Brubaker discloses a vehicular advertising system, capable of utilizing sensors to detect nearby pedestrians and vehicles, including the distribution and position. Embodiments of Brubaker use this information when determining which display apparatus of a plurality of display apparatuses is to be used for showing advertisements. However, Brubaker fails to explicitly disclose using a sensed number of pedestrians and/or vehicles when determining the appropriate display apparatus. Beaven cures the deficiencies of Brubaker. Beaven discloses a dynamic advertising system, which may contain multiple display apparatuses, such as a digital billboard. Beaven’s “primary” display apparatus may be broken up into multiple sections, each section capable of showing varying content based on sensed information. This information may include a distribution, position relative to the display apparatus, and a number of pedestrians in proximity to the display apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beaven into Brubaker. The vehicular system of Brubaker is capable of performing such operations, as it is disclosed counting vehicles and/or pedestrians is utilized when determining a number of impressions for fee data ([Col. 37, line 30], [Col. 45, line 8], [Col. 57, line 47]). Applying the “counting” capabilities of Brubaker into Brubaker’s display selection would provide the functionality of Beaven, a dynamic advertising display that provides customized viewing for each detected user. Such functionality benefits both the advertiser by way of increasing impressions, and the viewer by way of providing an easily-readable and accessible advertisement display. 
	Although Brubaker/Beaven teach all the limitations above as claimed, and further, while Beaven clearly chooses selecting a display location based on a collected amount of user traffic, in the interest of compact prosecution Examiner notes that the combination does not explicitly disclose the selection of a plurality of apparatuses based on the environment information specifically including the pedestrian information.  
	Costa however, does teach: 
	Determining whether an advertisement is currently being displayed by a vehicle (at least [0227-0252, 0384-6] detection of an advertisement on a given display, i.e. when a vehicle is in motion, at [0392]  “Block 1220 may then, for example, comprise determining to replace a portion or all ad content on an interior display (or superimpose a message over ad content) to notify passengers that the bus stop is being approached. Also for example, block 1220 may comprise analyzing vehicle location and determining that the vehicle is in or approaching a construction zone (or other region associated with a need for caution). Block 1220 may comprise refraining from displaying ad content when the vehicle is approaching and/or in the construction zone. Also for example, block 1220 may comprise determining to continue displaying ad content while changing the type of content being displayed (e.g., switching from moving and/or flashing content to still content, etc.).”); 
In response to determining that the advertisement is being displayed, 
	Acquiring information relating to the environment around the vehicle capable of advertising an advertisement by a plurality of outwardly facing display apparatuses provided at different positions, the information relating to the environment  (at least [0227-0253], at [0248-0251] 0248] “9) Vehicle Vicinity Awareness [0249] a. For example, content for a campaign may be presented (e.g., displayed, etc.) on external screens of a vehicle facing the sidewalk and not the road. For example, content may be presented on a first exterior display of a bus that faces (and/or is immediately adjacent to) a sidewalk or patio, but not on a second exterior display of the bus facing lanes of traffic. [0250] b. Also for example, ad content for a campaign may be presented (e.g., displayed, etc.) whenever a vehicle is at a red light (and/or only when the light is red) or stop sign.”) see [fig 8 and related text including 0365] for description of vehicle/displays and positioning); 
Including information about pedestrians in the vicinity of the vehicle, including [direction of pedestrians] to which each display apparatus faces  (at least [0390] For example, comprise analyzing vehicle orientation, lane position, etc., and determining to present ad content on a display of the vehicle facing a sidewalk and/or pedestrian traffic while not presenting the ad content (or displaying different content) on a display of the vehicle facing vehicle traffic. Block 1220 may additionally, for example, comprise analyzing geographical location, vehicle trajectory, and/or vehicle orientation and determining to present first ad content on a front vehicle display (and/or side vehicle display facing vehicles heading into a geographical region) and second ad content on a rear vehicle display (and/or side vehicle display facing vehicles heading away from a geographical region)”);
	Selecting a first display apparatus to which the advertisement is to be output from among the plurality of display apparatuses based on the information relating to the environment  (at least [0390] For example, comprise analyzing vehicle orientation, lane position, etc., and determining to present ad content on a display of the vehicle facing a sidewalk and/or pedestrian traffic while not presenting the ad content (or displaying different content) on a display of the vehicle facing vehicle traffic. Block 1220 may additionally, for example, comprise analyzing geographical location, vehicle trajectory, and/or vehicle orientation and determining to present first ad content on a front vehicle display (and/or side vehicle display facing vehicles heading into a geographical region) and second ad content on a rear vehicle display (and/or side vehicle display facing vehicles heading away from a geographical region)”):
And outputting the advertisement to the selected first display apparatus (at least [0390] “For example, comprise analyzing vehicle orientation, lane position, etc., and determining to present ad content on a display of the vehicle facing a sidewalk and/or pedestrian traffic while not presenting the ad content (or displaying different content) on a display of the vehicle facing vehicle traffic. Block 1220 may additionally, for example, comprise analyzing geographical location, vehicle trajectory, and/or vehicle orientation and determining to present first ad content on a front vehicle display (and/or side vehicle display facing vehicles heading into a geographical region) and second ad content on a rear vehicle display (and/or side vehicle display facing vehicles heading away from a geographical region)”). 
Costa is analogous to Brubaker/Beaven, as each references discloses targeting advertisements specifically based on traffic and presence of users. One of ordinary skill in the art would have incorporated the specific vehicular/pedestrian relationship as taught by Costa into the more detailed traffic/pedestrian counting over time as taught by Brubaker Beaven, as Costa discloses the importance of incorporating the specific situational awareness required for vehicular advertising (see 019). Further, as clearly stated by Costa, vehicular advertising is a unique environment that allows for a single “base” to support targeted content to pedestrians and vehicles (i.e. at 0384, 0390), and one of ordinary skill in the art would have recognized the opportunity to target different content to both groups, on a location based level, simultaneously. 

As per claim 2, 
Brubaker/Beaven/Costa discloses all of the above. Brubaker further teaches 
	wherein the information relating to the environment around the vehicle received from the at least one sensor includes information about the area in which the vehicle is travelling. ([Col. 16, lines 14-21] “The present invention describes a system, apparatus and method for obtaining revenue through the display of either conventional, targeted or hyper-relevant advertising on moving objects which receive, store, poll and extract data to present ads and other types of information based on the time of day, their location and their movements relative to other objects in a specific environment” [Col. 47, lines 62-67] “A general position is indicated for the optical sensor 1820, which reads traffic signal light color transitions and cross traffic flows as part of the Intersection Clock 1800. The Intersection Clock 1800 is an independent system which determines the time available for the display of video content at times vehicles are paused in traffic”). 

Potentially Allowable Subject Matter
Claims 13-15, and newly added 16-18, if both properly combined into the independent claims from which they descend are believed to constitute allowable subject matter. In particular Examiner finds the amendments to clarify claims 13-15, as well as the discussion and preparation during/before the interview on 23 JUN 2022 to be persuasive to this determination. 

Response to Arguments
Applicants remarks as filed on 22 JUN 2022 have been fully considered. 
Applicant’s remarks on pge 9 are not found persuasive in view of the discussion/updated rejection above. 
Applicant’s remarks regarding 13-15 are found persuasive/noted, as Examiner finds that the claims as amended in view of the amended independent claim recite potentially allowable subject matter if properly combined with claims 16-18 in the respective independents. 
Applicant’s remaining remarks are found to be moot in view of the discussion above. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0257969, to Topchy, discloses advertisements aimed at pedestrians and counting viewers in order to appropriately charge the advertiser.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622